DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Invention 1 (claims 1-6) in the reply filed on 06/15/2021 is acknowledged.  Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-6 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

?.	Claims [1-6] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “preparing a gene having a base sequence” which renders the claim vague and indefinite since it is unclear if the gene that is to be prepared comprises a 
Claim 1 recites the phrase “exhibits a same sort of enzyme activity as the native form of the protein to provide an active form mutant enzyme” which renders the claim vague and indefinite since it is unclear if the active-form mutant enzyme has the same activity as the native form of the protein . Dependent claims 2-6 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;

(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

#.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (Protein Engineering, Design and Selection, Volume 24, Issue 8, 1 August 2011, Pages 607–616; IDS filed 05/19/2020) in view of US Patent 6333186 (12/25/2001; PTO 892), Li et al.  (Biotechnol Bioeng. 2014 Jul;111(7):1273-87. Epub 2014 May 6; IDS filed 05/19/2020), Buchan et al. (Nucleic Acids Res. 2013 Jul;41(Web Server issue):W349-57. Epub 2013 Jun 8; IDS filed 05/19/2020),  Leman et al.  (Proteins. 2013 Jul;81(7):1127-40. Epub 2013 Apr 10; IDS filed 05/19/2020), US20110144000 (06/16/2011; PTO 892), Ishida et al. (Sci Rep. 2016; 6: 26998. Published online 2016 Jun 6; PTO IDS filed 05/19/2020), Nakano et al.  ("Protein evolution analysis of S-hydroxynitrile lyase by complete sequence design utilizing the INTMSAlign software." Scientific reports 5, Article number: 8193, 2015; IDS filed 05/19/2020).

Asano et al. teach methods for producing an active-form mutant enzymes and/or soluble mutant enzymes when expressed in a heterologous expression system by substituting amino acid residues based on their hydrophobicity and/or hydrophilicity, where the enzymes are highly soluble mutants of hydroxynitrile lyase from M. esculenta that are generated in the E.coli expression system.  Asano et al. teach that low protein solubility of recombinantly expressed proteins in Escherichia coli is a major factor hindering their application and analysis, and highly in vivo soluble mutants of a hydroxynitrile lyase in E.coli were generated using protein engineering.  Asano et al. structure-guided saturation mutagenesis caused high solubility of single Lys–Pro mutations at positions 176, 199 and 224 of this low soluble wild-type enzyme; and the triple Lys–Pro mutant generated at these surface conserved residues showed up to 8-fold increase in specific activity in the cell-free extract.  Asano et al. teach that random mutagenesis also created a mutant of His103Met with 18.5-fold increase.  Asano et al. teach that the main 

Nakano et al. teach the INTMSAlign software which was used it to design functional proteins and evaluate their usefulness where the software could assign both consensus and correlation residues of target proteins.  Nakano et al. teach generation of three protein sequences with S-selective hydroxynitrile lyase (S-HNL) activity that folded as efficiently as the native S-HNL where sequence and biochemical analysis of the designed S-HNLs suggested that accumulation of neutral mutations occurs during the process of S-HNLs evolution from a low-activity form to a high-activity (native) form.  Nakano et al. teach that taken together the results demonstrate that the INTMSAlign software and the associated methods could be applied not only to design of complete sequences, but also to predictions of protein evolution.  See entire publication especially Results section, Figs. 1-5, Tables 1-3, and pages 2-8.

US Patent 6333186 teaches a mutant HCV NS3 protease comprising at least one substitution in HCV NS3 protease of a hydrophobic a-helix 0 (L13-L21) amino acid residue to a hydrophilic amino acid residue, and indicates that the wild type HCV NS3 protease forms inclusion bodies and is present in an insoluble fraction when expressed in E. coli, but that the mutant HCV NS3 protease exhibits improved solubility (see entire publication and claims 

Li et al.  (Biotechnol Bioeng. 2014 Jul;111(7):1273-87. Epub 2014 May 6; reference of record) teach protein engineering strategies for making improved enzymes and enzymes with new activities including structure-guided protein design, computational design, and the use of novel scaffolding and compartmentalization techniques; and applications including improving production of biofuels using enzymes with altered cofactor specificity, production of high-value chiral compounds by enzymes with tailored substrate specificities, and accelerated cellulose degradation via multi-enzyme scaffold assemblies  (see entire publication especially pages 1274-85 and Figures 1-4).

Buchan et al. teach UCL Bioinformatics Group’s PSIPRED Protein Analysis Workbench which offers a great number of accurate protein prediction methods and software.  Buchan et al. teach the flowchart of the BioSerf2 automated homology modelling protocol where incoming query sequences are independently matched to PDB chains using PSIBLAST, pGenTHREADER and HH; the three sets of models produced are then compared by the TMJury process, which produces up to 10 candidate homologous structures; and these structures and their alignments to the query sequence are used as input for MODELLER to produce a single final structure.  See entire publication especially pages W349-355 and Figs 1-8.

Leman et al. teach the methods for the simultaneous prediction of protein secondary structure and transmembrane spans from the protein sequence which are comparable to state-of-the-art predictors of secondary structure such as Psipred or transmembrane placement such as OCTOPUS(see entire publication especially pages 2-12).

US20110144000 teaches the antimicrobial polypeptide GCP-2/CXCL6, predictive structure of the GCP-2/CXCL6 was modelled using the VMD 1.8.5. application (University of Illinois), and for helical wheel depiction, EMBOSS Pepwheel (www.tcdb.org/progs/pepwheel.php) was used. US20110144000 teaches that in order to locate the antibacterial region of GCP-2/CXCL6 (SEQ ID NO:3), a predicative model based on known structures of other members of the chemokine family was made (FIG. 2);  and GCP-2/CXCL6 

Ishida et al. teach the mandelonitrile oxidase (ChuaMOX) from Chamberlinius hualinensis, cloning of cDNA of ChuaMOX, prediction of its properties, and the enzyme and substrate localization (see entire publication especially pages 1-6, Figs. 1 and 2, and Table 1).

Therefore, it would have been obvious to one of ordinary skill in the art to combine and/or modify the teachings of the references to arrive at the claimed method where the hydroxynitrile lyase taught by Asano et al. or the mandelonitrile oxidase taught by Ishida et al. is selected for mutation; subjecting the amino acid sequence of the hydroxynitrile lyase of Asano et al. or mandelonitrile oxidase or by Ishida et al to sequence conservation calculation using INTMSAlign software of Nakano et al. to identity at least some amino acid residues in an amino acid sequence of the inactive-form hydroxynitrile lyase enzyme or the mandelonitrile oxidase enzyme to substitute with another amino acid with higher conservation in sequence identity than the amino acid to be substituted, and using secondary structure predicting programs PSIPRED as taught by Buchan et al. or Leman et al. and EMBOSS Pepwheel as taught by US20110144000 to identify the hydrophilic domain and /or hydrophoblic domain of the alpha-helix structure for sequence conservation identification;  obtaining the gene that codes for the amino acid sequence of the active-form mutant enzyme; expressing the gene in E.coli  as taught by Asano et al.; and selecting the mutant active-form hydroxynitrile lyase or mandelonitrile having the same enzymatic activity as that of the native enzyme.  One of ordinary skill in the art would have been motivated to do this in order to obtain a simple and efficient method for making and selecting mutant active-form hydroxynitrile lyase or mandelonitrile.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because using INTMSAlign software and secondary structure predicting programs including PSIPRED and 



Conclusion

6.	No claims are allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.